RosekbeeRY, J.
Appellant claims that the judgment should be reversed for two reasons: (1) The record does not show when the cause was submitted to the court, and therefore the record fails to disclose a loss of jurisdiction and the judgment in the civil court should be held valid. (2) The provision of the Civil Court Law to the effect that causes must be decided within ten days after submission is not mandatory, and that the failure of the coqrt to enter judgment within *143ten clays did not deprive the court of jurisdiction. The civil court docket contains the following entries:
Nov. 13. Eiled, defendant’s motions after verdict before the Hon. Cabl Rungh, Judge, on November 18, 1916.
['Here follow various motions of defendant. Then:]
If all of the foregoing motions be denied, the defendant moves for a new trial upon the following grounds, viz.: because the verdict is contrary to the evidence, and because the damages are excessive.
Service admitted by attorneys for plaintiff on November 13, 1916.
1917.
Jan. 16. The court now, having had this matter under advisement and being well and sufficiently advised in the premises, finds and orders as follows: Each and all of the motions being numbered 1 to 6, both inclusive, in the defendant’s notice of motion in the above entitled action is and are denied and the motion of the plaintiff for an order that judgment be entered upon the special verdict in favor of the plaintiff and against the defendant for the sum of $575 is granted. Let judgment be entered accordingly, with costs.
1. We are of the opinion that the docket, which shows that the motions were filed on or prior to November 18, 1916, and that no decision was rendered until January 16, 1917, shows with sufficient certainty that the action had been submitted to the trial court and that more than ten days had elapsed, and that evidence cannot be received to impeach the record collaterally.
2. Sec. 21 of the Civil Court Act provides:
. . . “A judgment in all actions, motions and proceedings must bo rendered by the court within ten days after the same has been finally submitted.”
*144The Civil Court Act is ch. 549 of the Laws of 1909, as amended by ch/425 of the Laws of 1911.
It is contended by respondent that the statute is mandatory and that the failure of the court to file its decision within ten days after the case was finally submitted .deprived the court of jurisdiction to proceed further in the matter, citing Roberts v. Warren, 3 Wis. 736, and a long line of cases construing statutes relating to proceedings in justices’ courts, and that the word “must” in the statute is mandatory, citing Hodecker v. Hodecker, 39 App. Div. 353, 56 N. Y. Supp. 954; People v. Thomas, 32 Misc. 170, 66 N. Y. Supp. 191; McNamara v. Spees, 25 Wis. 539, and that proceedings in the civil court are by the terms of the act to be governed by the statutes relating to courts of justices of the peace and proceedings therein, and that therefore the civil court lost jurisdiction under the facts and circumstances established in this case.
It may be conceded that the statute in question is mandatory in form; but does it necessarily follow from this that the failure of the court to comply with the statute results in loss of jurisdiction and thereby penalizes the parties to .the action by throwing them out of court ?
In the construction of statutes the primary question is, What was the legislative intent? State ex rel. Husting v. Board of State Canv. 159 Wis. 216, 150 N. W. 542; Dagan v. State, 162 Wis. 353, 156 N. W. 153.
To go the length of holding that by the statute in question the legislature intended that the court should lose jurisdiction by its failure to enter judgment within ten days after the case was finally submitted, is not only highly technical, but is contrary to the clear legislative policy of the state as set forth in secs. 3072m, 2858m, and 240 5m, Stats. By these and other enactments the legislature has endeavored to simplify procedure, prevent delay, and secure justice in the administration of the law. By the language of the statute *145in question tbe duty of entering judgment within ten days is imposed upon the trial court, but we cannot believe that •the legislature intended that in cases like this, where compliance with the statute was practically impossible, the fail-1' ure of the court to so enter judgment should result in a loss •of jurisdiction with the consequent delay and unnecessary .expense to litigants. If the legislature intended such- a result it should have indicated it by clear and unmistakable language, and no doubt under the legislative policy which now prevails, had such a result been intended such language would have been used. Certainty in the law is highly desirable, but if by certainty is meant the dogmatic application of rules of construction which results in defeating the primary purpose in the administration of all law, that is, the doing of justice, uncertainty is to be chosen rather than injustice. Early decisions construing the laws relating to procedure in justices’ courts were highly technical, and, while they stand as the láw of the state, the doctrine of these cases should not apply to laws such as that creating the civil court of the county of Milwaukee.
By the Court. — Judgment reversed, with directions to enter judgment for the defendant dismissing the proceeding.